Citation Nr: 9928227	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  94-40 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected cardiovascular disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from March 1961 to March 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1994 rating decision from the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection 
for status post artery bypass grafting time three with 
hypertension with an evaluation of 30 percent effective July 
30, 1993.  


REMAND

In December 1996, the Board remanded the veteran's claim for 
further development to include obtaining medical treatment 
records and a VA examination.  In January 1997, the RO 
requested that the veteran identify all health care 
providers, who had treated him for his cardiovascular 
disability in recent years.  The veteran responded in 
February 1997, stating that all treatment had been at the VA 
Medical Center (MC) in Cheyenne, Wyoming.  These records were 
requested and obtained.  A VA fee basis examination was 
conducted in May 1997.

The Board notes that effective January 12, 1998, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disabilities of the cardiovascular system.  
62 Fed. Reg. 62507 (Dec. 11, 1997) (codified at 38 C.F.R. § 
4.104).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  See Karnas, 1 Vet. App. 
at 311.  The RO did provide the veteran notice of the revised 
regulations in the April 1999 supplemental statement of the 
case.  However, there is no examination of record, which 
provides the findings as to the level of METs (metabolic 
equivalents) at which dyspnea, fatigue, angina, dizziness, or 
syncope develops, necessary for an evaluation under the 
revised regulations.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should request that the veteran 
identify all medical care providers who 
treated him for his cardiovascular 
disability, which are not already of 
record.  After securing the necessary 
release, the RO should obtain these 
records.

2. The RO should arrange for an examination 
of the veteran by a VA cardiologist for 
the purpose of ascertaining the current 
nature and extent of severity of the 
veteran's service-connected 
cardiovascular disability.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner should perform 
any testing necessary to provide an 
assessment of the veteran's condition, 
including testing to determine the level 
of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops.  
The examiner should note from what, if 
any, activities the veteran is precluded 
due to his cardiovascular disability.  A 
complete rationale for any conclusions or 
opinions must be provided.  

3. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner 
for corrective action.  

4. The RO should then adjudicate the claim 
for an evaluation in excess of 30 percent 
for service-connected cardiovascular 
disability.  If the claim remains denied, 
the veteran should be furnished with a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites any applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












